UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21625 Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/11 Date of reporting period:12/31/10 Item 1. Schedule of Investments. Schedule of Investments December 31, 2010 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 54.68% Capital Goods - 0.85% Orbital Sciences Corp. (a) $ Consumer Services - 4.25% Dover Motorsports, Inc. (a) International Speedway Corp. - Class A Speedway Motorsports, Inc. Diversified Financials - 3.22% CoreLogic, Inc. Federated Investors, Inc. Energy - 2.51% Bill Barrett Corp. (a) Tidewater, Inc. Food & Staples Retailing - 1.38% Weis Markets, Inc. Food, Beverage & Tobacco - 2.62% Kraft Foods, Inc. Sara Lee Corp. Health Care Equipment & Services - 3.36% ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 4.21% American Greetings Corp. Central Garden and Pet Co. - Class A (a) Oil-Dri Corporation of America - Class A (b) Insurance - 4.63% Baldwin & Lyons, Inc. - Class B Berkshire Hathaway, Inc. - Class B (a) The Travelers Companies, Inc. Insurance Carriers and Related Activities - 0.85% AMERISAFE, Inc. (a) Materials - 3.64% Newmont Mining Corp. Royal Gold, Inc. Media - 0.63% John Wiley & Sons, Inc. - Class A Pharmaceuticals, Biotechnology & Life Sciences - 4.00% Bio-Rad Laboratories, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Professional, Scientific, and Technical Services - 2.13% FTI Consulting, Inc. (a) Retailing - 2.50% Aaron's, Inc. Midas, Inc. (a)(b) Software & Services - 8.76% Automatic Data Processing, Inc. Convergys Corp. (a) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (b) Global Payments, Inc. Mantech International Corp. (a) Microsoft Corp. Total Systems Services, Inc. Technology Hardware & Equipment - 3.61% Dell, Inc. (a) Mocon, Inc. Tekelec (a) Telecommunication Services - 1.53% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $140,305,410) Principal Amount Value CONVERTIBLE BONDS - 1.97% Consumer Durables & Apparel - 0.73% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 $ Energy - 0.90% Bill Barrett Corp. 5.000%, 03/15/2028 Food & Staples Retailing - 0.34% Spartan Stores, Inc. 3.375%, 05/15/2027 TOTAL CONVERTIBLE BONDS (Cost $5,454,686) CORPORATE BONDS - 22.18% Capital Goods - 0.54% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (c) Commercial& Professional Services - 0.64% Mobile Mini, Inc. 6.875%, 05/01/2015 Computer and Electronic Product Manufacturing - 0.66% Communications & Power Industries, Inc. 8.000%, 02/01/2012 Consumer Durables & Apparel - 3.12% Hanesbrands, Inc. 3.831%, 12/15/2014 (c) Perry Ellis International, Inc. 8.875%, 09/15/2013 Consumer Services - 1.65% Speedway Motorsports, Inc. 6.750%, 06/01/2013 Food Services and Drinking Places - 0.85% Carrols Corp. 9.000%, 01/15/2013 Household & Personal Products - 3.82% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 2.28% AEP Industries, Inc. 7.875%, 03/15/2013 Silgan Holdings, Inc. 7.250%, 08/15/2016 Media - 1.99% Scholastic Corp. 5.000%, 04/15/2013 Valassis Communications, Inc. 8.250%, 03/01/2015 Pharmaceuticals, Biotechnology & Life Sciences - 1.41% Bio-Rad Laboratories, Inc. 7.500%, 08/15/2013 Retailing - 3.02% Collective Brands, Inc. 8.250%, 08/01/2013 PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 Radioshack Corp. 7.375%, 05/15/2011 Telecommunications - 2.20% Dycom Investments, Inc. 8.125%, 10/15/2015 Syniverse Technologies, Inc. 7.750%, 08/15/2013 TOTAL CORPORATE BONDS (Cost $62,210,159) Shares REAL ESTATE INVESTMENT TRUST - 2.08% Real Estate - 2.08% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,951,928) SHORT-TERM INVESTMENTS - 17.85% Money Market Funds - 9.42% AIM STIT-Treasury Portfolio Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund Principal U.S. Treasury Bills - 8.43% Amount 0.154%, 01/13/2011 (d) $ 0.187%, 01/20/2011 (d) 0.176%, 02/10/2011 (d) 0.182%, 03/10/2011 (d) 0.136%, 04/07/2011 (d) 0.142%, 04/28/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $50,835,105) Total Investments(Cost $264,757,288) - 98.76% Other Assets in Excess of Liabilities - 1.24% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Variable rate security.The rate shown is as of December 31, 2010. (d) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments December 31, 2010 (Unaudited) Intrepid Small Cap Fund Shares Value COMMON STOCKS - 69.82% Capital Goods - 1.97% Ducommun, Inc. $ Gencor Industries, Inc. (a) Orbital Sciences Corp. (a) Commercial& Professional Services - 2.71% FTI Consulting, Inc. (a) Consumer Durables & Apparel - 0.45% CSS Industries, Inc. Consumer Services - 4.42% Ambassadors Group, Inc. International Speedway Corp. - Class A Papa John's International, Inc. (a) Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 3.45% CoreLogic, Inc. Federated Investors, Inc. Energy - 6.92% Bill Barrett Corp. (a) Contango Oil & Gas Co. (a) Tidewater, Inc. Food & Staples Retailing - 2.08% Weis Markets, Inc. Health Care Equipment & Services - 4.40% ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 3.45% American Greetings Corp. Central Garden and Pet Co. - Class A (a) Oil-Dri Corporation of America - Class A (c) Insurance - 5.52% AMERISAFE, Inc. (a) Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. Hilltop Holdings, Inc. (a) Materials - 2.67% Pan American Silver Corp. (b) Royal Gold, Inc. Media - 1.69% Scholastic Corp. Pharmaceuticals, Biotechnology & Life Sciences - 2.57% Bio-Rad Laboratories, Inc. (a) Retailing - 6.56% Aaron's, Inc. Core-Mark Holding Co., Inc. (a)(c) Midas, Inc. (a)(c) Software & Services - 14.90% Convergys Corp. (a) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Global Payments, Inc. Hudson Soft Co., Ltd. (b) Mantech International Corp. (a) Square Enix Holdings Co., Ltd. (b) TECMO KOEI HOLDINGS CO., Ltd. (b) Total System Services, Inc. Technology Hardware & Equipment - 3.63% Mocon, Inc. Tekelec (a) Tellabs, Inc. Telecommunication Services - 0.93% Telephone & Data Systems, Inc. Utilities - 1.50% Portland General Electric Co. TOTAL COMMON STOCKS (Cost $435,857,592) REAL ESTATE INVESTMENT TRUST - 2.04% Real Estate - 2.04% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $14,131,421) SHORT-TERM INVESTMENTS - 27.52% Money Market Funds - 8.76% AIM STIT-Treasury Portfolio Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund Principal Amount U.S. Treasury Bills - 18.76% 0.141%, 04/21/2011 (d) $ 0.167%, 05/26/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $196,531,348) Total Investments(Cost $646,520,361) - 99.38% Other Assets in Excess of Liabilities - 0.62% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company.See Footnote 3. (d) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments December 31, 2010 (Unaudited) Intrepid Income Fund Principal Amount Value CONVERTIBLE BONDS - 6.31% Consumer Durables & Apparel - 1.90% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 $ $ Energy - 2.46% Bill Barrett Corp. 5.000%, 03/15/2028 Food & Staples Retailing - 1.95% Spartan Stores, Inc. 3.375%, 05/15/2027 TOTAL CONVERTIBLE BONDS (Cost $4,483,313) CORPORATE BONDS - 63.77% Capital Goods - 2.49% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (a) Commercial& Professional Services - 2.58% Mobile Mini, Inc. 6.875%, 05/01/2015 Computer and Electronic Product Manufacturing - 3.24% Communications & Power Industries, Inc. 8.000%, 02/01/2012 Consumer Durables & Apparel - 7.77% Hanesbrands, Inc. 3.831%, 12/15/2014 (a) Perry Ellis International, Inc. 8.875%, 09/15/2013 Consumer Services - 3.90% Speedway Motorsports, Inc. 6.750%, 06/01/2013 Food Services and Drinking Places - 2.42% Carrols Corp. 9.000%, 01/15/2013 Household & Personal Products - 9.47% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden and Pet Co. 8.250%, 03/01/2018 Materials - 4.22% AEP Industries, Inc. 7.875%, 03/15/2013 Silgan Holdings, Inc. 7.250%, 08/15/2016 Media - 6.70% Scholastic Corp. 5.000%, 04/15/2013 Valassis Communications, Inc. 8.250%, 03/01/2015 Pharmaceuticals, Biotechnology & Life Sciences - 3.73% Bio-Rad Laboratories, Inc. 7.500%, 08/15/2013 Retailing - 9.39% Collective Brands, Inc. 8.250%, 08/01/2013 PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 Radioshack Corp. 7.375%, 05/15/2011 Technology Hardware & Equipment - 1.44% Da-Lite Screen Co., Inc. 12.500%, 04/01/2015 Telecommunications - 6.42% Dycom Investments, Inc. 8.125%, 10/15/2015 Syniverse Technologies, Inc. 7.750%, 08/15/2013 TOTAL CORPORATE BONDS (Cost $46,933,237) Shares REAL ESTATE INVESTMENT TRUST - 1.87% Real Estate - 1.87% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,461,492) SHORT-TERM INVESTMENTS - 26.61% Money Markets - 6.86% Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund Principal Amount U.S. Treasury Bills - 19.75% 0.131%, 03/17/2011 (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $20,202,218) Total Investments(Cost $73,080,260) - 98.56% Other Assets in Excess of Liabilities - 1.44% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security.The rate listed is as of December 31, 2010. (b) Rate shown is the effective yield based on the purchase price.The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments December 31, 2010 (Unaudited) Intrepid All Cap Fund Shares Value COMMON STOCKS - 72.52% Consumer Services - 3.91% International Speedway Corp. - Class A $ Speedway Motorsports, Inc. Diversified Financials - 4.60% CoreLogic, Inc. (a) Federated Investors, Inc. Fifth Street Finance Corp. Energy - 3.17% Tidewater, Inc. Food & Staples Retailing - 1.17% Weis Markets, Inc. Food, Beverage & Tobacco - 5.02% Kraft Foods, Inc. Sara Lee Corp. Health Care Equipment & Services - 4.86% CR Bard, Inc. ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 2.97% Central Garden and Pet Co. - Class A (a) American Greetings Corp. Insurance - 6.06% Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. The Travelers Companies, Inc. Materials - 0.87% Pan American Silver Corp. (b) Media - 2.64% John Wiley & Sons, Inc. - Class A Pharmaceuticals, Biotechnology & Life Sciences - 8.80% Bio-Rad Laboratories, Inc. (a) Cephalon, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Professional, Scientific, and Technical Services - 2.51% FTI Consulting, Inc. (a) Retailing - 3.02% Aaron's, Inc. Software & Services - 14.06% CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Global Payments, Inc. Mantech International Corp. (a) Microsoft Corp. Total Systems Services, Inc. Technology Hardware & Equipment - 7.33% Dell, Inc. (a) Tekelec (a) Tellabs, Inc. Telecommunication Services - 1.53% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $19,528,422) REAL ESTATE INVESTMENT TRUST - 1.99% Real Estate - 1.99% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $543,795) SHORT-TERM INVESTMENTS - 24.40% Money Market Funds - 16.37% AIM STIT-STIC Prime Portfolio AIM STIT-Treasury Portfolio Fidelity Institutional Money Market Funds - Money Market Portfolio Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund Principal Amount U.S. Treasury Bills - 8.03% 0.187%, 01/20/2011 (d) $ 0.177%, 03/03/2011 (d) 0.163%, 05/05/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $7,294,234) Total Investments(Cost $27,366,451) - 98.91% Other Assets in Excess of Liabilities - 1.09% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company.See Footnote 3. (d) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedules of Investments. 1. Fair Valuation Pricing Inputs The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.On days when the closing price of the S&P 500 moves more than 1% from its previous close, common stocks of the International Value Fund which are traded on non-North American exchanges may be valued using matrix pricing formulas provided by and independent pricing service.These securities will generally be classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities. The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of December 31, 2010, in valuing the Funds' investments carried at fair value: Description Level 1 Level 2 Level 3 Total The Intrepid Capital Fund Total Common Stocks* $ $ - $ - $ Total Convertible Bonds* - - Total Corporate Bonds* - - Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ The Intrepid Small Cap Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ The Intrepid Income Fund Level 1 Level 2 Level 3 Total Total Convertible Bonds* $ - $ $- $ Totol Corporate Bonds* - - Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $- $ The Intrepid All Cap Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ * For further information regarding security characteristics, please see the Schedules of Investments. There were no transfers of securities between levels during the period ended December 31, 2010.The Funds did not hold any level 3 securities during the period ended December 31, 2010. 2. Federal Tax Information The cost basis of investments for federal income tax purposes at December 31, 2010 for Intrepid Capital Fund, Intrepid Small Cap, Intrepid Income Fund, and Intrepid All Cap Fund (collectively the "Funds"), were as follows*: Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Cost of Investments $ 264,757,288 Gross unrealized appreciation $ 18,696,870 Gross unrealized depreciation Net unrealized appreciation $ 16,549,938 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 3. Transactions with Affiliates The following issuers are affiliated with the Funds; that is, the Adviser had control of 5% or more of the outstanding voting securities during the period from October 1, 2010 through December 31, 2010.As defined in Section (2)(a)(3) of the Investment Company Act of 1940; such issues are: Intrepid Capital Fund Issuer Name Share Balance at Oct. 1, 2010 Additions Reductions Share Balance at December 31, Income Dividend Gain/(Loss) Realized Value at December 31, EPIQ Systems, Inc. - - $- Midas, Inc. - Oil-Dri Corporation of America - Class A - - - $- Intrepid Small Cap Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Oct. 1, 2010 Additions Reductions at December 31, 2010 Income Gain/(Loss) December 31, 2010 Core-Mark Holding Co., Inc. - $- EPIQ Systems, Inc. - - Midas, Inc. - Oil-Dri Corporation of America - Class A - - - $94,489 Intrepid All Cap Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Oct. 1, 2010 Additions Reductions at December 31, 2010 Income Gain/(Loss) December 31, 2010 EPIQ Systems, Inc. - - $- $- Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Intrepid Capital Management Funds Trust By (Signature and Title)/s/Mark F. Travis Mark F. Travis, President Date2/24/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Mark F. Travis Mark F. Travis, President Date2/24/11 By (Signature and Title)*/s/ Donald C. White Donald C. White, Treasurer Date2/24/11 * Print the name and title of each signing officer under his or her signature.
